            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JESSE BARNES,                                     No. 4:18-CV-01497

          Plaintiff,                              (Judge Brann)

     v.

SHELL EXPLORATION AND
PRODUCTION COMPANY
APPALACHIA, et al.,

          Defendants.

                                   ORDER

     AND NOW, this 25th day of May 2021, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.   Shell’s motion in limine to preclude the testimony of Michael J.

          Torchia (Doc. 95) is DENIED, but the Court narrows the bases for

          Mr. Torchia’s opinions as follows:

          a.    Mr. Torchia is prohibited from referencing any legal standard

                relied upon in forming his conclusion, or any case law discussed

                in his report.

          b.    Mr. Torchia may nonetheless present all of his listed conclusions

                to the jury, insofar as they are based on relevant standards in the

                field of workplace investigations. The Court will evaluate the
non-legal sources of Mr. Torchia’s opinions during any future

testimony he may provide.

                           BY THE COURT:


                           s/ Matthew W. Brann
                           Matthew W. Brann
                           United States District Judge




                     -2-
